                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


MATTHEW ERNEST ASTORGA,

                      Plaintiff,

vs.                                              Case No. 21-3108-SAC

ANDREW DEDEKE and
MELISSA WARDROP,

                      Defendants.


                                 O R D E R

      On June 1, 2021, the court entered a screening order directing

plaintiff to show cause by June 30, 2021 why this case should not

be dismissed or file an amended complaint which corrects the

deficiencies found in the original complaint.                    Doc. No. 11.

Plaintiff has filed an amended complaint on a form for bringing an

action under 42 U.S.C. § 1983.      Doc. No. 15.       He has also filed a

document docketed as a “response.”           Doc. No. 14.        The court in

this order shall screen the amended complaint and also consider

the response.    The court shall apply the screening standards set

forth in the first screening order.         Doc. No. 11, pp. 1-3.

I. The amended complaint

      The    allegations    in    the     amended     complaint        are   not

substantially   different   from    the    allegations      in   the   original

complaint.      Plaintiff   asserts       that   he   has   been    housed   in

“segregation” at the Leavenworth County Jail for three years.                He

                                      1
further alleges that he has asked for “mental health” for the past

two years, which was provided at first and now is denied on the

grounds that the jail is a short-term facility.

     Plaintiff also claims that his cell door was left open and he

had to fight another inmate which has caused him to suffer worse

PTSD symptoms than when he arrived.             Plaintiff alleges that he

can’t get sleep because there is too much movement and he doesn’t

know if his cell door will be opened again.

     Plaintiff further claims that defendant Wardrop has stated

that she has the right to certify staff to pass out medication and

that she can handle mental health, although she has had only a

six-month psychology class.

     Plaintiff    asserts    that    his   legal   mail   is   being   opened.

Finally,   he   contends    that    defendant   Wardrop   refuses      to   give

plaintiff lab results and thyroid levels, and that his thyroid

dose is making him sick.

II. Screening

     As the court explained in the previous screening order at pp.

4-5, plaintiff’s allegations regarding segregation, the denial of

mental health, and the opening of legal mail are too vaguely

described to state a claim for relief.             In addition, plaintiff

does not allege facts in the amended complaint showing that either

defendant was responsible for his cell door being left open, for



                                       2
plaintiff fighting another inmate, or for plaintiff’s legal mail

being opened.

       Finally, the amended complaint does not allege facts showing

that   plaintiff’s    thyroid    medicine    trouble    is   a   substantially

serious problem which rises to the level of an Eighth Amendment

issue.   The amended complaint does not show that defendant Wardrop

is responsible for setting the dose.1          It also does not show that

the refusal to give plaintiff lab results and thyroid levels is an

intentional     or   reckless    disregard    of   an    excessive   risk    to

plaintiff’s health and safety.

       To state an Eighth Amendment claim for an unconstitutional

denial of medical care, plaintiff must allege omissions or acts

which are sufficiently harmful to suggest deliberate indifference

to serious medical needs. See Estelle v. Gamble, 429 U.S. 97, 105

(1976). This standard has an objective and a subjective component.

Mata v. Saiz, 427 F.3d 745, 751 (10th Cir. 2005)(quoting Sealock

v. Colorado, 218 F.3d 1205, 1209 (10th Cir. 2000)).

       The   subjective   part   of   the   deliberate    indifference      test

“requires the plaintiff to present evidence” that an official

“‘knows of and disregards an excessive risk to inmate health or

safety; the official must be both aware of facts from which the

inference could be drawn that a substantial risk of serious harm


1 Plaintiff’s response, Doc. No. 14, p. 3, indicates that a doctor prescribed a
higher dose of medication, but that plaintiff has not been given the name of
the doctor.

                                       3
exists, and he [or she] must also draw the inference.’” Id.,

quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994). The Court in

Farmer    “analogized     [the   deliberate        indifference]     standard      to

criminal   recklessness,     which       makes     a   person    liable   when    she

consciously disregards a substantial risk of serious harm.” Id. at

752.    This may be demonstrated with circumstantial evidence. Id.

       Plaintiff does not allege facts showing that either defendant

knew of and disregarded an excessive risk to plaintiff’s health as

they took actions relating to plaintiff’s thyroid treatment and

evaluation.    Plaintiff only asserts generally that there has been

no response to his complaint that his thyroid medication dose is

making him sick and that he has not received lab results.2                       “The

subjective component is not satisfied where the plaintiff simply

complains of an ‘inadvertent failure to provide adequate care,

negligent misdiagnosis, or ... difference of opinion with medical

personnel regarding diagnosis or treatment.’”                   Jensen v. Garden,

752    Fed.Appx.   620,   624    (10th    Cir.     2018)(quoting     Clemmons      v.

Bohannon, 956 F.2d 1523, 1529 (10th Cir. 1992); see also Self v.

Crum, 439 F.3d 1227, 1232 (10th Cir. 2006) (noting that, “absent

an extraordinary degree of neglect,” the subjective component is

not satisfied where a doctor exercises his or her “considered

medical    judgment”).      At   most,       the   amended      complaint   vaguely



2 An exhibit to plaintiff’s amended complaint indicates that plaintiff has been
managing his own dose since February 2021 and has not been sick.

                                         4
describes a difference of opinion regarding a drug dosage and the

sharing of information.           This does not rise to the level of an

Eighth Amendment violation.

III. Response

       Plaintiff’s response repeats allegations contained in the

amended complaint and asserts that he can prove his allegations if

he has access to his requests to the jail and the responses.                    The

response also states that the jail administration has refused to

provide    any     information         regarding    medical        treatment    and

complaints.         The   court    believes      that     plaintiff   has   had   a

sufficient opportunity to allege facts which state a claim for

relief, whether or not he has access to copies of his jail

grievances and requests, and the responses to those requests.

       Plaintiff also refers to habeas relief.                However, a habeas

action is generally not appropriate to challenge conditions of

confinement.       A civil rights action under § 1983 is the proper

avenue for bringing such a claim.                Palma-Salazar v. Davis, 677

F.3d   1031,     1035   (10th   Cir.    2012).      The    court    has   analyzed

plaintiff’s claims as a § 1983 action.

IV. Appointment of counsel

       Plaintiff    has   filed    a    second   motion     for   appointment     of

counsel.       Doc. No. 16.        Plaintiff refers to his state court

litigation where counsel has been appointed.                In deciding whether

to appoint counsel, the district court should consider “the merits

                                          5
of the prisoner’s claims, the nature and complexity of the factual

and legal issues, and the prisoner’s ability to investigate the

facts and present his claims.”          Hill v. SmithKline Beecham Corp.,

393 F.3d 1111, 1115 (10th Cir. 2004).             “It is not enough ‘that

having counsel appointed would have assisted [the prisoner] in

presenting his strongest possible case, [as] the same could be

said in any case.’”       Steffey v. Orman, 461 F.3d 1218, 1223 (10th

Cir. 2006)(quoting Rucks v. Boergermann, 57 F.3d 978, 979 (10th

Cir. 1995)).

      The court shall not appoint counsel. The factual presentation

required by the law at this stage of the case is not overly complex

in   the   court’s   opinion.      It    is   something   within    a   pro    se

plaintiff’s     capability,       particularly     one    with     plaintiff’s

experience in litigation.         Considering all of the circumstances,

the court shall deny the second motion for appointment of counsel.

V. Conclusion

      For the above-stated reasons, the court finds that the amended

complaint    fails   to   state    a    claim.    Plaintiff’s      motion     for

appointment of counsel (Doc. No. 16) shall be denied. The court

has no grounds to believe that additional opportunities to amend

the complaint will be fruitful.             Therefore, this case shall be

closed.




                                        6
IT IS SO ORDERED.

Dated this 2nd of July 2021, at Topeka, Kansas.




                    s/Sam A. Crow__________________________
                    U.S. District Senior Judge




                           7
